Order entered September 23, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01016-CV

    IN RE MARK NUSBAUM, CHRIS CLARK, AND LEAD EQUITY GROUP, LLC,
                               Relators

                      Original Proceeding from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-18742

                                            ORDER
                           Before Justices Bridges, Myers, and Nowell

         Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relators’

petition for writ of mandamus. We ORDER the trial court to issue within thirty (30) days of the

date of this order a written ruling vacating its July 30, 2019 order reconsidering and denying

relators’ TCPA motion to dismiss and reinstating its June 11, 2019 order granting relators’

motion to dismiss. We further ORDER the trial court to file with this Court, within the time for

compliance with the Court’s opinion and order of this date, a certified copy of its order or orders

evidencing such compliance. Should the trial court fail to comply with this order, the writ will

issue.


                                                      /s/   LANA MYERS
                                                            JUSTICE